Citation Nr: 0530332	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for bilateral eye disability was 
denied in an unappealed rating decision issued in November 
1981.

2.  The evidence received since the November 1981 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
bilateral eye disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and some of the 
implementing regulations are applicable to the veteran's 
claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.

The amended definition of new and material evidence, now 
codified at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in August 1998.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
granted by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received long before that date.

The veteran was provided VCAA notification letters in June 
2001 and October 2004.  Through those letters, the statement 
of the case, supplemental statements of the case, and other 
letters from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  

The record also reflects that the veteran's available service 
medical records (SMRs) have been obtained, as have all 
pertinent post-service medical records.  However, the Board 
notes that it appears the veteran's SMRs are incomplete 
despite attempts by the RO to obtain them.  Specifically, the 
report of the veteran's separation exam is not currently 
associated with the claims folder and is unavailable.  At his 
hearing before the RO in June 2000, the veteran was informed 
of the apparent incompleteness of the SMRs.  As a result, he 
submitted additional SMRs in his possession.  The Board is 
unaware of any other pertinent evidence that has not been 
associated with the claims folder.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  Following the 
provision of the required notice and completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in June 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the RO's development 
and consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim to reopen.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holding in Justus that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).


Analysis

Service connection for vision loss due to retinitis 
pigmentosa was denied by an unappealed rating action in 
November 1981.  The evidence then of record included an 
October 1981 statement submitted by the veteran contending 
that his vision loss was the result of an in-service 
concussion sustained in a 1974 physical assault in his 
barracks.  The evidence also included the report of a July 
1973 enlistment examination which showed a visual defect.  
His visual acuity was 20/70 uncorrected in the right eye and 
20/50 corrected to 20/40 in the left.  Other SMRs were not of 
record at the time.  

Also of record in November 1981 were post-service medical 
records.  The first post-service evidence of retinitis 
pigmentosa comes from medical records in December 1980 when 
the veteran was treated for injuries resulting from a car 
accident.  His treating physician at the Albany Medical 
Center Hospital in New York noted that the veteran had a 
history of retinitis pigmentosa.  In addition, a January 1981 
statement from Dr. Richard F. Holub, a private physician, 
indicates that the veteran had a "long standing" history of 
retinitis pigmentosa.  Similarly, a VA examination in July 
1981 confirmed the diagnosis.  Based on this evidence, the RO 
denied the claim finding the veteran's defective vision "is 
considered a constitutional or developmental abnormality."  
The RO noted there was no evidence to show the veteran's 
alleged assault resulted in a concussion. 

Evidence added to the record since the 1981 denial includes 
private and VA treatment records, additional SMRs, and 
hearing testimony and personal statements from the veteran 
and his mother.  The medical evidence added to the record 
shows continued treatment for retinitis pigmentosa and 
cataracts.  All medical evidence concurs his eye disorder is 
hereditary and congenital.

In May 1988 Dr. Ann Lin, an ophthalmologist from the 
Community Health Plan in Latham, New York, stated that 
although the veteran was now legally blind from his retinitis 
pigmentosa, he had a history of the disorder since his early 
childhood.  Additionally, in December 1998 the veteran was 
given a VA visual examination.  The examiner concluded the 
veteran's retinitis pigmentosa was "a hereditary 
(congenital) condition."  The veteran also submitted medical 
records from the VA Medical Center in Albany, New York, 
showing treatment from 1998 to 2002.  While these records 
confirm the presence of his eye disorder, they do not speak 
to the etiology of the retinitis other than through a 
recitation of history reported by the veteran.  

In June 2000 the veteran submitted additional SMRs that were 
not of record at the time of the prior denial.  These records 
show that in October 1973, three months after enlisting, a 
military Medical Board diagnosed the veteran with retinitis 
pigmentosa and found the condition originated in childhood 
and existed prior to service.  An eye examination showed the 
veteran's visual acuity was 20/40 in the right eye and 20/30 
in the left.  These findings, when compared to those of the 
enlistment examination, do not show an aggravation in his 
preexisting eye disability.  On the contrary, they reflect an 
improvement in visual acuity.  The veteran's diagnosis of 
retinitis did not disqualify him from continuing in the 
military, and he elected to complete his term of service.

The medical evidence received since the prior denial is not 
new and material and merely confirms the veteran's retinitis 
pigmentosa as a hereditary and congenital condition.  There 
is also no evidence of in-service aggravation of his eye 
disability.  The evidence is, therefore, essentially 
cumulative and redundant of the evidence already in 
possession at the time of the prior denial.  Moreover, none 
of the evidence added to the record is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim since it does not provide a link between his 
disorder and the veteran's active military service.  

The claims folder also contains the transcript of the 
veteran's RO hearing and numerous statements from the 
veteran.  He states that his retinitis pigmentosa was 
aggravated by the 1974 assault and concussion, and the time 
he spent working as a legal clerk during service.  
Specifically, he contends that the poor lighting conditions 
aggravated his vision loss.  The veteran's mother also 
submitted a statement in which she states there is no family 
history of retinitis pigmentosa or other eye infections.  
While the Board recognizes the sincerity of the veteran's 
belief in the merits of his claim, it is well-established 
that laypersons, such as the veteran and his mother, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, the lay evidence added to the record 
is not so significant they it must be considered in order to 
fairly decide the claim.

As the veteran has not submitted any new and material 
evidence, reopening of his claim for service connection for 
bilateral eye disability is not warranted.




ORDER

Having received no new and material evidence, reopening of 
the claim of entitlement to service connection for bilateral 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


